Citation Nr: 1421787	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to May 8, 2013 and 70 percent disabling from May 8, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada in which the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective February 28, 2011.  In a June 2013 rating decision, the RO granted a 70 percent rating for PTSD, effective May 8, 2013.  

In the June 2013 rating decision, the RO deferred the claim for a TDIU for further development.  This issue has not yet been adjudicated by the RO; however, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the record indicates that the Veteran is unemployed due to his service-connected PTSD, the Board has jurisdiction over the issue of entitlement to a TDIU as part and parcel of the claim for a higher initial rating.  As the Board is granting the claim for a TDIU, the Veteran is not prejudiced by the Board considering this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal in its entirety, but wanted the RO to continue his claim for a TDIU.  

2.  The Veteran is service-connected for PTSD (rated 50 percent disabling from February 28, 2011 and 70 percent disabling from May 8, 2013) and hearing loss (rated 0 percent disabling from February 28, 2011); the combined service-connected disability rating is 70 percent from May 8, 2013.  

3.  As of May 8, 2013, the Veteran met the schedular criteria for a TDIU and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim for a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  As of May 8, 2013, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  In April 2014, the Board received a March 2014 statement from the Veteran in which he stated that he wanted to withdraw his appeal in its entirety, but wanted the RO to continue his claim for a TDIU.  Thus, there remain no allegations of errors of fact or law for appellate consideration as regards the claim for a higher initial rating for PTSD.  Accordingly, the Board does not have jurisdiction to review this issue and it must be dismissed.




TDIU

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.

The Veteran claims that he is unemployable as a result of his service-connected PTSD.  

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for PTSD (rated 50 percent disabling from February 28, 2011 and 70 percent disabling from May 8, 2013) and hearing loss (rated 0 percent disabling from February 28, 2011); the combined service-connected disability rating is 70 percent from May 8, 2013.  Therefore, as of May 8, 2013, the schedular criteria for a TDIU have been met.  38 C.F.R. § 4.16(a).  

In April 2013, the Veteran's VA psychologist indicated that he had reviewed the current medical records and opined that, due to the nature, severity, and chronicity of the Veteran's PTSD, he could no longer maintain full-time gainful employment.  This opinion provides competent and probative evidence that the Veteran's service-connected PTSD precludes employment.  The Veteran has consistently described an inability to work due to his service-connected PTSD.

Given the evidence noted above, and with resolution of all reasonable doubt in the Veteran's favor on the question of unemployability, the Board finds that entitlement to a TDIU is established, effective May 8, 2013.


ORDER

The appeal as to the claim for a higher initial rating for PTSD, evaluated as 50 percent disabling prior to May 8, 2013 and 70 percent disabling from May 8, 2013, is dismissed.  

A TDIU is granted, effective May 8, 2013.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


